DETAILED ACTION
Amendments submitted on February 12, 2021 for Application No. 16/153623 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed February 12, 2021 have been considered but they are not fully persuasive. In the remarks applicant argues:
I)	On page 8, Applicant has requested that the Double Patenting rejection "be held in abeyance" until “the indication of allowable subject matter”.
As shown below, the current claims are indicated as being allowable if the Double Patenting rejection is overcome. However, as a Terminal Disclaimer has not been submitted at this time, the Double Patenting rejection still stands as shown below.


Applicant’s amendments have overcome the previous 35 USC 112 Rejection; therefore, it has been withdrawn.

IV)	On pages 8-10, Applicant argues that the cited prior art does not teach the newly amended claims.
Applicant’s remarks are considered persuasive; therefore, the 35 USC 103 rejection has been withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “determining data mining enterprise data …”, which should be “determining data comprising enterprise data …”.
Claim 10 also recites “receiving a request to synchronize the from the first device …”, which should be “receiving a request to synchronize the data from the first device …”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10121018. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn towards propagating enterprise data from an enterprise device to a second device.

Allowable Subject Matter
Claims 1, 10, and 16 
Serban (US 2011/0145317) – teaches receiving a request for data and transmitting the data based on service constraints.
Sharoni (US 9026918) – teaches sharing enterprise data to a user’s personal device based on the associated privilege level of the user.
Illowsky (US 2005/0289264) – teaches checking device permissions to propagate data from one device to another.
Mullick (US 2008/0034419) – teaches preventing the transmission of sensitive personal data.
Cantwell (US 2012/0259674) – teaches filtering out personal or enterprise data based on which entity is requesting the data. If the enterprise is requesting data then only enterprise data will be given. If the personal user is requesting data then only the personal data will be given. However, this is requesting data related to enterprise or personal user purchases of services such as hotels, flights, rental cars, etc… and is not related to synchronizing data from a first device to a second device.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 2-9, 11-15, and 17-20 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/